                        IN THE UNITED STATES DISTRICT COURT FOR
                            THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

MOUNTAIN VALLEY PIPELINE, LLC,                  )
                                                )
       Plaintiff,                               )
                                                )
 v.                                             )      Civil Action No. 7:17-cv-00492
                                                )
EASEMENTS TO CONSTRUCT,                         )      By: Elizabeth K. Dillon
OPERATE, AND MAINTAIN A                         )          United States District Judge
NATURAL GAS PIPELINE OVER                       )
TRACTS OF LAND IN GILES COUNTY,                 )
CRAIG COUNTY, MONTGOMERY                        )
COUNTY, ROANOKE COUNTY,                         )
FRANKLIN COUNTY, AND                            )
PITTSYLVANIA COUNTY, VIRGINIA, et               )
al.,                                            )
                                                )
       Defendants.

                                                ORDER

       For the reasons set forth in the accompanying memorandum opinion, it is hereby ORDERED

that the tree-sitters who Mountain Valley Pipeline added as defendants to paragraph 69 of its complaint

are hereby DISMISSED as improperly joined. It is further ORDERED that MVP’s motion for a

preliminary injunction against those tree-sitters (Dkt. No. 1108) is DENIED.

       The clerk is directed to provide a copy of this order to all counsel of record through the court’s

electronic filing system and to mail a copy to pro se parties who have appeared.

       Entered: August 2, 2019.



                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




 Case 7:17-cv-00492-EKD Document 1292 Filed 08/02/19 Page 1 of 1 Pageid#: 33679
